DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 5/4/2022.
Claims 1-20 are pending, Claims 6-10 and 16-20 are canceled, and Claims 1-5 and 11-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 and 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 6-10 and 16-20 have been cancelled.

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 6-10 and 16-20 are canceled.

Allowable Subject Matter
Claims 1-5 and 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although compressed air cartridges for use in cleaning drain conduits by flexible hoses or nozzles is generally known, as shown by US 20150232317 A1, US 20110016658 A1, US 20100132101 A1, US 20030028957A1, US 10744525 B1, and US 5996597, and it is further known to employ spring-triggered pressure releases, as shown by US 2005/0230434 A1 or US 5590696, the prior art of record does not teach, suggest or motivate the combination of a hand-held drain cleaning apparatus comprising:  a control housing comprising an upper body portion and a lower body portion, a first end, and a second end, and configured to be grasped by and held in a user's hand, said control housing being formed to include a first fluid passageway extending through said upper body portion from the first end to the second end, a second fluid passageway formed in said lower body portion, said second fluid passageway having a first end in fluid communication with a threaded aperture disposed on an exterior surface of said lower body portion and a second end in fluid communication with said first fluid passageway; a release valve member having a first portion slidingly disposed within said first fluid passageway and a second portion extending outwardly from said first end, a push button formed on a distal end of said second portion of said release valve member, said first portion of said release valve member being movable between at least a first position wherein said release valve member prevents fluid from flowing into said first fluid passageway from said second fluid passageway, and a second position wherein fluid can flow from said second fluid passageway and into said first fluid passageway; a spring extending wound extending between said first end and said push button, wherein said spring biases said first release valve member in said first position; a flexible, tubular member having a first end portion and a second end portion, wherein the first end portion of said tubular member being attached to said second end of said control housing, downstream of said release valve member, with an interior of said tubular member opening into said first fluid passageway; a terminal discharge member in fluid communication with the second end portion of said tubular member, said terminal discharge member being adapted to be sealingly engaged with an open end of a drain conduit and including an outlet opening in fluid communication with said first fluid passageway through said lumen; and a compressed gas cartridge, sized to substantially fit in the palm of the user’s hand, wherein placement of said terminal discharge member at the open end of the drain conduit and movement of said release valve member from said spring-biased first position to said second position causes pressurized gas from said compressed gas cartridge to flow into and through said control housing, said tubular member, said terminal discharge member, and into the drain conduit in order to clean the drain conduit., in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is a compact, single handed operation simple in construction and durable (Applicant’s Specification filed 2/20/2020 at ¶ [0008]).
With respect to claim 11, claim 11 recites similar subject matter and is therefore allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711